227 F.2d 200
NATIONAL LABOR RELATIONS BOARD, Appellant,v.Roscoe WAGNER, doing business as Wagner TransportationCompany, Appellee.
No. 14721.
United States Court of Appeals Ninth Circuit.
Nov. 17, 1955.

Theophil C. Kammholz, General Counsel, Chicago, Ill., David P. Findling, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Samuel M. Singer, Nancy M. Sherman, Attorneys, N.L.R.B., Washington, D.C., for petitioner.
Eli A. Weston, Boise, Idaho, for respondent.
Before HEALY and CHAMBERS, Circuit Judges, and HARRISON, District Judge.
PER CURIAM.


1
This case is before us on petition of the Board to enforce its order entered against respondent.  The Board, following the report of its examiner, found that respondent violated § 8(a)(3) of the National Labor Relations Act, 29 U.S.C.A. § 158(a)(3), by discharging an employee named Weyer because of his membership in the Teamsters' Union, and violated § 8(a)(1) by this and other conduct.  The usual cease and desist order was entered, together with an order to make Weyer whole for loss of pay and to post appropriate notices.


2
The sole argument here has to do with the sufficiency of the evidence in support of the unfair practice charges.  While the evidence was conflicting, there was abundant testimony, not inherently incredible, to support the Board's findings on the point.  Questions of credibility in such circumstances are for the examiner and the Board, not for us, to resolve.


3
A decree enforcing the order will be entered.